DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 11-13, 15, 46, 47 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Agarwal (US 5198018 A), and as evidenced by Vainer (WO 2011014902 A1).
Regarding claim 1, Agarwal discloses a method for feeding a solid (particulate waste such as polymers, paints, and rubber tires) (col. 4, lines 38-61 and col. 5, lines 26-28 and lines 56-59) into an environment (e.g., 60) for processing, wherein said solid carries an atmospheric air (see paragraph 3 on pg. 3 of Vainer discussing where it is inherent for there to be interstitial air between each piece of solid waste; the interstitial air would be carried along with the solid waste), and said atmospheric air is undesirable (air is undesirable in the pyrolysis reactor 16 and in the cooling chamber; see col. 7, lines 56-61 and col. 13, lines 24-27), comprising: 
feeding (26+41, Fig. 1) said solid carrying said atmospheric air into a feed passage (16); and
collecting said atmospheric air at a first gas extracting portion (end portion of reactor 16 with gas passage 28) of said feed passage, wherein said solid is forced to bypass (30) said first gas extracting portion before reaching said environment for processing said solid.

Regarding claim 6, Agarwal discloses an apparatus for feeding a solid into an environment (36, Fig. 2) wherein said solid carries an atmospheric air and said atmospheric air is undesirable (see rejection of claim 1), comprising: 
a feed passage (16) connecting to said environment, wherein said solid carrying said atmospheric air is fed into said feed passage, and said feed passage comprises a gas extracting portion (28) for collecting said atmospheric air; and 
transport means (interpreted under 112f to be a conveyor belt, auger conveyor, gravity, blower, or combinations thereof; see para. 80 of the Application’s pgpub) (14, Fig. 1) for transporting said solid to said environment through said feed passage (operating the conveyor in the feed passage 16 causes the solids in the pipe 11 to drop into and through the feed passage, which is located inside the environment), wherein said transport means forces said solid to avoid said gas extracting portion of said feed passage (the conveyor pushes the product down the chute 30 instead of through the passage 28).
Regarding claim 9, Agarwal discloses heating means (interpreted under 112f to be a gas burner, oil burner, or electrical heater) (38) for providing heat to a portion of said feed passage, wherein said transport means moves said solid in a first direction (a direction through the feed passage) in said portion of said feed passage, said solid experiences a force (force due to the conveyor 14 and gravity) in a second direction (downward direction through passage 30) in said portion of said feed passage, and said first direction is different from said second direction.  
Regarding claim 10, Agarwal discloses heating means (interpreted under 112f to be a gas burner, oil burner, or electrical heater) (38) for providing heat to a portion of said feed passage (a first heated portion can be any portion of the feed passage 16), wherein said portion of said feed passage is other than horizontal (Fig. 1).  
Regarding claim 11, Agarwal discloses wherein said feed passage further comprises a first portion (16, Fig. 2) and a second portion (30, Fig. 2), said gas extracting portion (28) is located in an immediate vicinity of an intersection between said first portion and said second portion, said gas extracting portion is in direct communication with at least one of said first portion and said second portion, said transport means moves said solid through said first portion and then immediately through said second portion, said solid moving in a first direction at said first portion and in a second direction at said second portion, and said first direction is different from said second direction
Regarding claim 12, Agarwal discloses wherein said first direction and said second direction inclined intersected with each other (Fig. 2). 
Regarding claim 13, Agarwal discloses wherein said first portion or said second portion is heated (by a burner 38).
Regarding claim 15, Agarwal discloses wherein said solid is composed of at least plastic or rubber (col. 4, lines 38-41) (note: the apparatus is capable of feeding any type of solid material).
Regarding claim 46, Agarwal discloses wherein said atmospheric air is oxygen (air contains oxygen).
Regarding claim 47, Agarwal discloses wherein said atmospheric air is oxygen (air contains oxygen).
Claims 2-5, 7, 8 is/are rejected under 35 U.S.C. 102a1 as being unpatentable over Agarwal (US 5198018 A), as evidenced by Vainer (WO 2011014902 A1) and Miller (US 20140348710 A1).
Regarding claim 2, Agarwal discloses causing said solid to become molten (i.e., a solid that has become partially or fully melted) in said feed passage (col. 5, lines 10-13 and col. 11, lines 13-29; see also col. 1, lines 15-35 and col. 4, lines 38-61 disclosing where the feed material includes organic waste) (see Miller in para. 4 discussing where organic compounds become partially liquefied, i.e., molten, when they are heated in a pyrolysis process)  
Regarding claim 3, Agarwal discloses that the solid becomes molten prior to reaching said first gas extracting portion of said feed passage [the byproduct of the pyrolysis process is a combination of solids and liquids (see rejection of claim 2)]. 
Regarding claim 4, Agarwal discloses engendering blockage (“blockage” is examined to mean a passage that is partially or fully obstructed) in said feed passage with said molten solid by partially blocking the feed passage (16) with partially melted material.  
Agarwal discloses a partial obstruction when it discloses that the feed material is forced through the feed passage (16) by the auger 14, and also where material (56, Fig. 2) may accumulate at the end (24) thereby necessitating the use of the plunger (100) to clear any blockage (see col. 6, lines 30-36 and col. 8, lines 18-24).  Although Agarwal calls the feed material a “solid residue”, the feed is not 100% solid as explained in the rejection of claim 2.  A portion of the organic material and polymer material in the feed material melt inside a reactor during a pyrolysis process.  
Regarding claim 5, Agarwal discloses engendering blockage in said feed passage before said first gas extracting portion of said feed passage with said molten solid (see rejection of claim 4).
Regarding claim 7, Agarwal discloses or suggests heating means (interpreted under 112f to be a gas burner, oil burner, or electrical heater) (38, Fig. 2) for providing heat to said feed passage, wherein said solid becomes molten inside said feed passage (see rejection of claim 2).  
Regarding claim 8, Agarwal discloses or suggests 3heating means (interpreted under 112f to be a gas burner, oil burner, or electrical heater) (38, Fig. 2) for providing heat to said feed passage, wherein said solid becomes molten inside said feed passage prior to reaching said gas extracting portion of said feed passage (see rejection of claim 3).  
Claims 14, 16, 19, 20, 48, 49 is/are rejected under 35 U.S.C. 102a1 as being unpatentable over Agarwal (US 5198018 A), as evidenced by Vainer (WO 2011014902 A1) and Gephart (US 20150080624 A1).
Regarding claim 14, Agarwal discloses wherein said environment (36) is an enclosed space for thermal cracking reaction of said solid (the environment contains the feed passage 16 and the feed passage is for thermal cracking of said solid; see para. 28 of Gephart discussing where thermal cracking/pyrolysis involves the thermochemical decomposition of waste plastic at elevated temperatures in the absence of oxygen into petroleum hydrocarbons; the pyrolysis process of Agarwal discloses this process, for example, in col. 5, lines 9-13).  
Regarding claim 16, Agarwal discloses a thermal cracking system, comprising: 
a reactor (36) for (i.e., capable of) a thermal cracking reaction (the environment contains the feed passage 16 and the feed passage is for thermal cracking of said solid; see para. 28 of Gephart discussing where thermal cracking/pyrolysis involves the thermochemical decomposition of waste plastic at elevated temperatures in the absence of oxygen into petroleum hydrocarbons; the pyrolysis process of Agarwal discloses this process, for example, in col. 5, lines 9-13); 
a feed passage (16) for connecting (indirectly or directly connecting) said reactor (36), with an outside environment (26, 41, 42); 
5transport means (interpreted under 112f to be a conveyor belt, auger conveyor, gravity, blower, or combinations thereof; see para. 80 of the Application’s pgpub) (14, Fig. 2) for transporting a feed material from said outside environment to said reactor through said feed passage (turning the conveyor 14 causes more feed to enter the feed passage 16 and then through the feed passage 16), wherein said feed material comprises a solid carrying atmospheric air (see rejection of claim 1), said transport means (14) forces said solid to bypass (by forcing the products into passage 30) a first gas extracting portion (portion with gas passage 28) of said feed passage (16) and said air is collected by allowing said air to enter said first gas extracting portion (28); and 
wherein said solid is composed of at least plastic or rubber (see Background of Agarwal) said solid undergoes said thermal cracking reaction to generate at least one of the following: combustible liquid fuel, combustible gas, and carbon (see para. 28 of Gephart and col. 5, lines 9-13 of Agarwal).
Regarding claim 19, Agarwal discloses wherein said feed passage further comprises a first portion (16, Fig. 2) and a second portion (30, Fig. 2), said feed material moves in a first direction (along the feed passage 16) at said first portion (16) and in a second direction at said second portion, said first direction is different from said second direction, said first portion and said second portion are in direct communication, said first gas extracting portion (portion with gas passage 28) is located in an immediate vicinity of an intersection between said first portion and said second portion.
Regarding claim 20, Agarwal discloses wherein said first portion or said second portion is heated (via a burner 38).
Regarding claim 48, Agarwal discloses wherein said atmospheric air is oxygen (air contains oxygen).
Regarding claim 49, Agarwal discloses wherein said first direction and said second direction are perpendicular to each other or inclined intersected with each other (Fig. 1).
Claim 18 is/are rejected under 35 U.S.C. 102a1 as being unpatentable over Agarwal (US 5198018 A), as evidenced by Vainer (WO 2011014902 A1), Miller (US 20140348710 A1), and Gephart (US 20150080624 A1).
Regarding claim 18, Agarwal discloses heating means (interpreted under 112f to be a gas burner, oil burner, or electrical heater) (38, Fig. 2) for providing heat to said feed passage, wherein said solid becomes molten inside said feed passage prior to reaching said first gas extracting portion of said feed passage (see rejection of claim 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grispin (US 8137508 B2) in view of Agarwal (US 5198018 A), and as evidenced by Vainer (WO 2011014902 A1).
Regarding claim 1, Grispin discloses a method for feeding a solid (abstract) into an environment (30) for processing, wherein said solid carries an atmospheric air (air can enter via the conduits 14, 16, and 20) (see also paragraph 3 on pg. 3 of Vainer discussing where it is inherent for there to be interstitial air between each piece of solid waste; the interstitial air would be carried along with the solid waste), and said atmospheric air is undesirable (air is undesirable in the pyrolysis reactor 22), comprising: 
feeding said solid carrying said atmospheric air into a feed passage (24).

Grispin fails to disclose:
collecting said atmospheric air at a first gas extracting portion of said feed passage, wherein said solid is forced to bypass said first gas extracting portion before reaching said environment for processing said solid.

Agarwal teaches collecting said atmospheric air at a first gas extracting portion (28) of said feed passage (16), wherein said solid is forced to bypass (30) said first gas extracting portion before reaching said environment (60) for processing said solid.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Grispin to include the step of collecting said atmospheric air at a first gas extracting portion of said feed passage, wherein said solid is forced to bypass said first gas extracting portion before reaching said environment for processing said solid.  The motivation to include the first gas extraction portion is so that valuable gases and liquids entrained in the gases can be recovered.

Regarding claim 16, Grispin discloses a thermal cracking system, comprising: 
a reactor (30) for a thermal cracking reaction; 
a feed passage (24) for connecting said reactor with an outside environment (e.g., 10, 12); 
5wherein said feed material comprises a solid carrying atmospheric air (air can enter via the conduits 14, 16, and 20) (see paragraph 3 on pg. 3 of Vainer discussing where it is inherent for there to be interstitial air between each piece of solid waste); 
wherein said solid is composed of at least plastic or rubber (abstract) said solid undergoes said thermal cracking reaction to generate at least one of the following: combustible liquid fuel, combustible gas, and carbon (col. 7, lines 34-42); 
a bypass (28); and
a first extraction portion (end with line 52)

Grispin fails to disclose:
transport means for transporting a feed material from said outside environment to said reactor through said feed passage;
said transport means forces said solid to bypass of said feed passage and said air is collected by allowing said air to enter said first gas extracting portion.

Agarwal teaches transport means for transporting a feed material from said outside environment to said reactor through said feed passage (the transport means are interpreted under 112f to be a conveyor belt, auger conveyor, gravity, blower, or combinations thereof; see para. 80 of the Application’s pgpub) (14, Fig. 2); said transport means forces said solid to bypass (30) a first gas extraction portion (28) of said feed passage (16), and said air is collected by allowing said air to enter said first gas extracting portion.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Grispin to include transport means for transporting a feed material from said outside environment to said reactor through said feed passage; said transport means forces said solid to bypass of said feed passage and said air is collected by allowing said air to enter said first gas extracting portion.  The motivation to include the transport means is so that the material can be controllably pushed through the feed passage.  The result is optimal residence time for the pyrolysis reaction.  The motivation to include the first gas extraction portion is so that valuable gases and liquids entrained in the gases can be recovered.

Regarding claim 17, Grispin discloses heating means (interpreted under 112f to be a gas burner, oil burner, electrical heater, or equivalents) (51) for providing heat to said feed passage, wherein said solid becomes molten (i.e., a solid that has become partially or fully liquefied) inside said feed passage before reaching said reactor (the molten material exits out of line 52)

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered.  Please see the rejections concerning how the claim limitations are read in light of the cited prior art.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762